         Case 6:18-cv-01959-MC          Document 42       Filed 10/24/19     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


THE STATE OF OREGON, KATE BROWN,
Governor; ELLEN ROSENBLUM, Attorney
General; and THE CITY OF PORTLAND

               Plaintiffs,                                    Case No. 6:18-cv-01959-MC

       v.                                                     ORDER

DONALD J. TRUMP, President of the United
States, in his official capacity; WILLIAM P.
BARR, Attorney General of the United States,
in his official capacity; and the UNITED STATES
OF AMERICA


               Defendants.

_____________________________

MCSHANE, Judge:

       Plaintiffs move for costs of $420.00. See ECF No. 39. Costs are generally allowed to the

prevailing party. Fed. R. Civ. P. 54(d)(1). Plaintiffs seek recovery of $20.00 in costs for docket

fees and $400.00 for a filing fee. Defendant does not object to any of the requested costs and the

time to do so has passed.

1 – ORDER
        Case 6:18-cv-01959-MC         Document 42       Filed 10/24/19     Page 2 of 2




       All the requested costs are recoverable by the prevailing party. See 28 U.S.C. § 1919;

1921; 1923. Plaintiffs’ motion for costs in the amount of $420.00 is GRANTED.

IT IS SO ORDERED.



       DATED this 24th day of October, 2019.



                                            _______/s/ Michael McShane______
                                                   Michael J. McShane
                                                United States District Judge




2 – ORDER
